DETAILED ACTION
The communication dated 11/13/2020 has been entered and fully considered.
Claim 15 was canceled. Claims 1, 9, and 14 were amended. Claims 19-21 were added. Claims 1-14 and 16-21 are currently pending. Claims 2-5, 10-13, and 16-18 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see page 6, filed 11/13/2020, with respect to claims 7-8 have been fully considered and are persuasive.  The informality objections of claims 7-8 have been withdrawn.
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive:
Regarding claims 1 and 14, Applicant argues that the prior art of record does not describe nor depict all of the newly-claimed limitations, specifically “wherein the scented packaging material is formed of an expanded polystyrene material.”
However, Muyskens teaches that tub lock 10 is formed of an expanded polystyrene material (paragraph [0005]; Fig. 1).
Regarding claims 6-9, Applicant further argues that if claim 1 is allowed, claims 6-9 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 103. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muyskens U.S. Publication 2008/0168803 (henceforth referred to as Muyskens) in view of Boyd U.S. Publication 2011/0215167 (henceforth referred to as Boyd).
As for claim 1, Muyskens teaches a washing machine (paragraph [0016]; Fig. 1: part 16), equivalent to the claimed appliance, comprising: a cabinet (paragraph [0016]; Fig. 1: part 14), equivalent to the claimed housing, defining an interior volume (paragraph [0016]; Fig. 1); a lid (paragraph [0019]; Fig. 2), equivalent to the claimed door, coupled with cabinet 14 for selectively providing access to the interior volume of washing machine 16 (paragraph [0019]; Figs. 1-2); and a tub lock (paragraph [0016]; Fig. 1: part 10), equivalent to the claimed packaging material, removably attached to or supporting at least one of cabinet 14 and the lid (paragraph [0019]; Figs. 1 and 3), wherein tub lock 10 is formed of an expanded polystyrene material (paragraph [0005]; Fig. 1).
Muyskens differs from the instant claims in failing to teach that tub lock 10 is scented, wherein a preselected scent emanates from tub lock 10.
Boyd, however, teaches a similar polystyrene piece (paragraph [0169]; Fig. 47: part 104), analogous to the claimed packaging material. Boyd teaches that piece 104 is scented, wherein a preselected scent emanates from piece 104 (paragraphs [0166]-[0169]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tub lock taught by Muyskens with the scent taught by Boyd to achieve the predictable result of a washing machine comprising a tub lock formed of an expanded polystyrene material which is scented to 
As for claim 6, Muyskens and Boyd further teach that the lid is movable between an open position and a closed position for selectively accessing the interior volume, and wherein tub lock 10 attached to or supporting at least one of cabinet 14 and the lid is removably disposed within the interior volume, and wherein the lid is moved to the open position, the preselected scent emanating from tub lock 10 emanates from the interior volume (Muyskens paragraph [0019], Figs. 1 and 3; Boyd paragraphs [0166]-[0169]).
As for claim 7, Examiner regards the operation of the claimed appliance as intended use of the apparatus’ structure. A human having a normal sense of smell would be capable of perceiving the preselected scent (Boyd paragraph [0172]). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claim 8, Examiner regards the operation of the claimed appliance as intended use of the apparatus’ structure. The preselected scent would be capable of targeting a specific olfactory gland of a human (Boyd paragraph [0172]).
As for claim 14, Muyskens teaches a washing machine (paragraph [0016]; Fig. 1: part 16), equivalent to the claimed appliance, comprising: a cabinet (paragraph [0016]; Fig. 1: part 14), equivalent to the claimed housing, defining an interior volume (paragraph [0016]; Fig. 1); a lid (paragraph [0019]; Fig. 2), equivalent to the claimed door, coupled with cabinet 14 and movable between an open position and a closed 
Muyskens differs from the instant claims in failing to teach that tub lock 10 is scented, wherein a preselected scent emanates from tub lock 10.
Boyd, however, teaches a similar polystyrene piece (paragraph [0169]; Fig. 47: part 104), analogous to the claimed one or more packaging materials. Boyd teaches that piece 104 is scented, wherein a preselected scent emanates from piece 104 (paragraphs [0166]-[0169]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tub lock taught by Muyskens with the scent taught by Boyd to achieve the predictable result of a washing machine comprising a tub lock that is removably disposed within the interior volume is formed of an expanded polystyrene material which is scented to emit a fragrance and/or neutralize the fragrances and/or odors in the surrounding area (Muyskens paragraph [0005]; Boyd paragraph [0169]).
Muyskens and Boyd further teach that when the lid is moved to the open position, the preselected scent emanating from tub lock 10 removably disposed within .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muyskens U.S. Publication 2008/0168803 (henceforth referred to as Muyskens) in view of Boyd U.S. Publication 2011/0215167 (henceforth referred to as Boyd) as applied to claim 1 above, and further in view of Ghosh et al. U.S. Publication 2016/0237612 (henceforth referred to as Ghosh).
Muyskens and Boyd teach the features as per above. Muyskens and Boyd further teach that washing machine 16 is a washing machine appliance (Muyskens paragraph [0016]; Fig. 1) comprising a wash tub (Muyskens paragraph [0016]; Fig. 1: part 12), analogous to the claimed tub and basket, positioned within cabinet 14 (Muyskens paragraph [0016]; Fig. 1), and wherein tub lock 10 is removably disposed within the interior volume (Muyskens paragraph [0019]; Figs. 1 and 3) and positioned to secure wash tub 12 in place (Muyskens paragraph [0019]; Figs. 1 and 3).
Muyskens and Boyd differ from the instant claims in failing to teach a basket rotatably mounted within the tub.
Ghosh, however, teaches a similar laundry treating appliance (paragraph [0028]; Fig. 1: part 10), equivalent to the claimed appliance. Ghosh teaches a rotatable basket (paragraph [0032]; Fig. 2: part 32), equivalent to the claimed basket, rotatably mounted within the tub (paragraph [0032]; Fig. 2: part 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wash tub taught by the .

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Muyskens U.S. Publication 2008/0168803 (henceforth referred to as Muyskens) in view of Boyd U.S. Publication 2011/0215167 (henceforth referred to as Boyd) as applied to claim 1 above, and further in view of Truong et al. WO 2016/018271 A1 (henceforth referred to as Truong).
Muyskens and Boyd teach the features as per above. Muyskens and Boyd differ from the instant claims in failing to teach that the preselected scent emanating from tub lock 10 is a citrus, floral, or spice scent.
Truong, however, teaches a similar laundry scent booster (paragraph [0014]), analogous to the claimed scented packaging material. Truong teaches that the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tub lock taught by the invention of Muyskens and Boyd with the scent taught by Truong to achieve the predictable result of a washing machine comprising a tub lock having a citrus, floral, or spice scent emanating therefrom used as the preselected scent as a mere substitution of equivalents. It is old and well known to substitute one functioning component, like a preselected scent, for another equally-functioning citrus, floral, or spice scent, due to size/space design criteria, the manufacturing expense thereof, or purely for aesthetics (See MPEP § 2144.06, II. Substituting Equivalents Known For The Same Purpose). All of the claimed elements were known in the prior art and one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known old elements into a single device would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711